 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendants
     THUNDER PROPERTIES, INC.
 7   AND LVDG, LLC [SERIES 1101]
 8
 9                                UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11                                                   ***
12   BANK OF AMERICA, N.A., SUCCESSOR         )
     BY MERGER TO BAC HOME LOANS              )
13   SERVICING, LP, F/K/A COUNTRYWIDE         )
     HOME LOANS SERVICING LP,                 )              Case No. 3:16-cv-00183-MMD-CBC
14                                            )
                                   Plaintiff, )
15                                            )
     vs.                                      )
16                                            )
     SOUTHWEST MEADOWS; LVDG LLC              )
17   A/K/A LVDG LLC SERIES 1101; THUNDER )
     PROPERTIES, INC.; ALESSI & KOENIG,       )
18   LLC,                                     )
                                              )
19                               Defendants. )
                                              )
20
                 JOINT MOTION TO EXTEND TIME TO FILE NOTICE OF APPEAL
21
            COMES NOW, Defendants, THUNDER PROPERTIES, INC. (“Thunder”) and LVDG,
22
     LLC [SERIES 1101] (“LVDG”), and Plaintiff, BANK OF AMERICA, N.A., SUCCESSOR BY
23
     MERGER TO BAC HOME LOANS SERVICING, LP, F/K/A COUNTRYWIDE HOME
24
     LOANS SERVICING LP (“BANA”), by and through their undersigned counsel, and hereby
25
     jointly move this Court to extend the time to file a Notice of Appeal in this matter, stating as
26
     follows:
27
            1.      On March 25, 2019, after a hearing of the same date, this Court entered a Minute
28
                                                 Page 1 of 4                                 1737 Olive Branch
 1        Order granting Plaintiff’s Renewed Motion for Partial Summary Judgment. [ECF

 2        #87].

 3   2.   On the same date, a Judgment was entered. [ECF #88].

 4   3.   On April 2, 2019, BANA filed a Notice of Voluntary Dismissal Without Prejudice

 5        related to its claims against Defendant, Alessi & Koenig, LLC.

 6   4.   The Notice of Voluntary Dismissal dated April 2, 2019, served to adjudicate the

 7        remainder of the outstanding claims in this case and rendered this Court’s

 8        judgment final.

 9   5.   Since the entry of the final judgment, Thunder, LVDG and BANA have been

10        attempting to negotiate the terms of an amicable settlement of all claims at issue

11        between them in this matter. The Defendants have presented an offer which is

12        presently being considered by BANA.

13   6.   The current deadline to file a Notice of Appeal is May 2, 2019.

14   7.   The parties desire to further discuss an amicable resolution before incurring the

15        costs associated with an appeal.

16   8.   Fed. R. App. P. 4 provides in pertinent part as follows:

17        (5) Motion for Extension of Time.
          (A) The district court may extend the time to file a notice of appeal
18        if:
          (i) a party so moves no later than 30 days after the time prescribed
19        by this Rule 4(a) expires; and
          (ii) regardless of whether its motion is filed before or during the 30
20        days after the time prescribed by this Rule 4(a) expires, that party
          shows excusable neglect or good cause.
21        (B) A motion filed before the expiration of the time prescribed in
          Rule 4(a)(1) or (3) may be ex parte unless the court requires
22        otherwise. If the motion is filed after the expiration of the
          prescribed time, notice must be given to the other parties in
23        accordance with local rules.
          (C) No extension under this Rule 4(a)(5) may exceed 30 days after
24        the prescribed time or 14 days after the date when the order
          granting the motion is entered, whichever is later.
25
     9.   Pursuant to Fed. R. App. P. 4, Thunder, LVDG and BANA respectfully request
26
          that this Court enter an Order extending the deadline to file a Notice of Appeal
27
          herein until (a) June 3, 2019 (because June 1, 2019 falls on a Saturday); or (b) 14
28
                                       Page 2 of 4                                 1737 Olive Branch
 1                days after an Order granting this Motion is entered, whichever is later.

 2         10.    This Motion is made in good faith and not for purpose of delay.

 3         Dated this     22nd        day of April, 2019.

 4   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                AKERMAN, LLP
 5
 6
      /s/ Timothy E. Rhoda                             /s/ William S. Habdas
 7   TIMOTHY E. RHODA, ESQ.                           WILLIAM S. HABDAS, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 13138
 8   9120 West Post Road, Suite 100                   1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89148                          Las Vegas, NV 89134
 9   (702) 254-7775                                   702-634-5007
     croteaulaw@croteaulaw.com                        702-380-8572 (fax)
10   Attorney for Defendants                          william.habdas@akerman.com
     Thunder Properties, Inc.                         Attorney for Plaintiff
11   And LVDG, LLC [Series 1101]                      Bank of America, N.A.

12
13
14
                                                IT IS SO ORDERED.
15
16                                              By:
                                                        Judge, U.S. District Court
17
18                                              Dated: April 22, 2019

19
20
21
22
23
24
25
26
27
28
                                              Page 3 of 4                                1737 Olive Branch
     Case 3:16-cv-00183-MMD-CBC Document 91 Filed 04/22/19 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this           22nd        day of April, 2019, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing JOINT MOTION

 4   TO EXTEND TIME TO FILE NOTICE OF APPEAL to the following parties:

 5         Ariel E. Stern                                 Kaleb D. Anderson
           Akerman LLP                                    Lipson Neilson Cole Seltzer & Garin
 6         1635 Village Center Circle, Suite 200          9900 Covington Cross Dr. Suite 120
           Las Vegas, NV 89134                            Las Vegas, NV 89144
 7         702-634-5000                                   (702) 382-1500
           702-380-8572 (fax)                             (702) 382-1512 (fax)
 8         ariel.stern@akerman.com                        kanderson@lipsonneilson.com
           Attorney for Plaintiff                         Attorney for Defendant
 9         Bank of America, N.A.                          Southwest Meadows

10         Jason Joseph Zummo                             Joseph P Garin
           Akerman LLP                                    Lipson Neilson Cole Seltzer & Garin, P.C.
11         1635 Village Center Circle, Suite 200          9900 Covington Cross Drive Suite 120
           Las Vegas, NV 89134                            Las Vegas, NV 89144
12         702-634-5007                                   702-382-1500
           702-380-8572 (fax)                             702-382-1512 (fax)
13         jason.zummo@akerman.com                        NVECF@lipsonneilson.com
           Attorney for Plaintiff                         Attorney for Defendant
14         Bank of America, N.A.                          Southwest Meadows

15         Vatana Lay                                     Megan H Hummel
           Akerman, LLP                                   Lipson Neilson Cole Seltzer & Garin PC
16         1635 Village Center Circle, Suite 200          9900 Covington Cross Drive Suite 120
           Las Vegas, NV 89134                            Las Vegas, NV 89144
17         Las Vegas, NV 89144                            702-382-1500
           702-634-5000                                   mhummel@lipsonneilson.com
18         702-380-8572 (fax)                             Attorney for Defendant
           vatana.lay@akerman.com                         Southwest Meadows
19         Attorney for Plaintiff
           Bank of America, N.A.                          Jeanette E. McPherson
20                                                        Schwartzer & McPherson Law Firm
           Jesse A. Ransom                                2850 South Jones Boulevard
21         Akerman LLP                                    Suite 1100
           1635 Village Center Circle, Suite 200          Las Vegas, NV 89146
22         Las Vegas, NV 89134                            702-228-7590
           702-634-5000 x75022                            702-892-0122 (fax)
23         702-380-8572 (fax)                             bkfilings@s-mlaw.com
           jesse.ransom@akerman.com                       Attorney for Chapter 7 Trustee
24         Attorney for Plaintiff                         Shelly D. Krohn
           Bank of America, N.A.
25
26                                             /s/ Timothy E. Rhoda
                                               An employee of ROGER P. CROTEAU &
27                                             ASSOCIATES, LTD.

28
                                             Page 4 of 4                                 1737 Olive Branch
